t c memo united_states tax_court george tsakopoulos and drousoula tsakopoulos petitioners v commissioner of internal revenue respondent docket nos filed date john gigounas for petitioners daniel j parent for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in petitioners’ federal income taxes -- - year deficiency dollar_figure big_number big_number big_number after concessions the issues for decision are whether a preliminary change_of_ownership report filed with the sacramento county assessor’s office is admissible whether petitioners may take a deduction for an abandonment_loss whether petitioners must report income from cancellation of indebtedness with regard to advances received whether petitioners may deduct expenses_incurred on work performed on the roofs of their shopping centers whether petitioners may deduct real_estate_taxes paid and whether petitioners may deduct payments made to royal roofing inc and consolidated klectrical distributors unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition george tsakopoulos hereinafter petitioner and drousoula tsakopoulos resided in carmichael california petitioner moved to the sacramento area in and began to buy old houses remodel them and rent them petitioner used this rental income to pay the mortgages to reinvest and as a source_of_income in petitioner began to purchase other types of properties eg ranches farms shopping centers stockton elsie property in petitioner purchased a 14-percent interest in the stockton elsie property stockton elsie from skk exchange for dollar_figure at the time of purchase angelo tsakopoulos hereinafter angelo petitioner’s brother already owned an 18-percent interest in stockton elsie from until stockton elsie operated as a gasoline and diesel dispensing facility a vehicle washing facility and a mechanical repair and maintenance operation facility prior to other entities held the interests in stockton elsie including phillips petroleum co lion oil co and its successor tosco corp from to angelo was principally responsible for managing the property although many other parties held ownership interests amounts are rounded to the nearest dollar angelo often conducted business under the name akt development or akt investments other owners at petitioner’s time of purchase included skk exchange inc dollar_figure percent jack sioukas percent and eppie johnson percent - by angelo owned dollar_figure percent of stockton elsie and petitioner owned the remaining 14-percent interest angelo attempted to sell stockton elsie in the sale however did not occur because the prospective purchaser learned that stockton elsie would need to be cleaned up due to contamination in and angelo received reports which confirmed contamination in stockton elsie’s soil and groundwater on date angelo filed a lawsuit against several oil companies including phillips petroleum former owners and tenants and insurance_companies alleging that they were responsible for the cleanup costs in the california regional water quality control board issued a cleanup and abatement order on stockton elsie to certain past and present owners including angelo petitioner deducted his share e dollar_figure percent of these toxic cleanup expenses on his and tax returns and respondent allowed these expenses angelo advanced these expenses to petitioner by petitioner had not paid these amounts back to angelo on date due to his health problems financial problems and fear of potential lawsuits regarding the contamination of stockton elsie petitioner deeded his entire_interest in this property to angelo this deed was recorded on date the deed indicated that there was no value to stockton elsie - on date karen hayes an escrow assistant at the placer title co filed a preliminary change_of_ownership report with the sacramento county the county assessor’s office regarding the transfer of stockton elsie from petitioner to angelo this form must be filed whenever there is a conveyance of title record in order for the office to assess the property the box on the report indicating that the transfer was a purchase was checked and the box for the total purchase_price was filled in with dollar_figure angelo’s name on the report was signed by ms hayes no one from angelo’s office advised ms hayes that the transfer was a purchase however she filled out the form using the deed given to her by akt and marked what she believed was appropriate in addition the purchase_price which was provided by angelo’s escrow coordinator jean perry represented the assessed value of percent of the property not solely petitioner’ sec_22 14-percent interest on his tax_return petitioner claimed a dollar_figure loss for the abandonment of stockton elsie the amount of the loss represented petitioner’s basis in stockton elsie as calculated by petitioner’s tax preparer norman marcoux in the notice_of_deficiency respondent disallowed the loss respondent determined that petitioner had not established an abandonment_loss and the loss was not allowable because it was the result of a transaction with a related_party in addition respondent - - disallowed an additional deduction of dollar_figure which petitioner claimed on his amended_return as part of the abandonment_loss on stockton elsie respondent also determined that petitioner had dollar_figure of cancellation of indebtedness cod income from the discharge_of_indebtedness upon the disposition of the property this amount represents the advances from angelo to petitioner for expenses related to the cleanup cirby sunrise shopping center roof in date petitioner received a bid from robert graham of gudgel yancey roofing inc for the latter to perform work on the roof of the cirby sunrise shopping center cirby sunrise the bid proposed the following work remove the existing roof and haul same from the premises prepare the deck for the application of the new roof install a rosin sheet on the wood deck nail two layers of malarkey roofing products sbs base sheets to plywood deck each layer embedded with asphalt apply one layer of malarkey roofing products granulated sbs cap sheet in asphalt nail one layer of malarkey roofing products cap sheet and one layer of cap sheet to existing stucco wall remove and reinstall existing cap metal replace cant strip as necessary the proposal was for the entire builtup roof which represents the top flat portion of the roof the proposal did not cover any work on the tile portion of the roof which bordered the builtup roof the plywood deck beneath the builtup roof or the supporting structures in date petitioner paid gudgel yancey roofing dollar_figure for this work mr graham inspected the completed work which had a warranty of years on his return petitioner claimed a deduction for repairs to cirby sunrise of dollar_figure respondent disallowed dollar_figure of this deduction and determined that this amount is a capital_expenditure carmichael village shopping center roof in addition petitioner contacted mr graham because the roof above suites at the carmichael village shopping center carmichael village was leaking mr graham determined that the contractor that put on the original roof had done a poor job and he decided to tear off the original roof and put on a new roof in date petitioner received a proposal from gudgel yancey roofing to perform work on this roof the work detailed in this proposal mirrored the proposal on cirby sunrise except that the roof jacks would be replaced as necessary and the amount of dollar_figure represented petitioner’s 50-percent interest in the shopping center suite sec_1 through comprised about percent of the entire shopping center - - the proposal did not include the work of applying one malarkey roofing products cap sheet and one sheet to existing stucco walls in date petitioner paid gudgel yancey roofing dollar_figure for this work mr graham inspected the completed work which had a warranty of years on his tax_return petitioner deducted dollar_figure as repairs to carmichael village respondent disallowed dollar_figure and determined that these amounts were capital expenditures payment to royal roofing inc in date petitioner paid dollar_figure to royal roofing inc on his tax_return petitioner deducted dollar_figure as repairs for carmichael village respondent reduced this amount by dollar_figure and determined that petitioner had not established that the expenses were ordinary and business_expenses of this amount respondent determined that the dollar_figure paid to royal roofing was not a repair because petitioner had not provided sufficient documentation to establish the nature of the work this amount represented dollar_figure paid to gudgel yancey roofing plus dollar_figure of other repairs which the parties have stipulated are not deductible as repairs or capital items in - real_estate_taxes paid in for calvine in the late 1960s petitioner purchased two properties identified as calvine and calvine calvine when he purchased calvine a dairy and two houses were located on the properties petitioner continued to rent calvine to the same tenant at the time of purchase calvine was zoned for agricultural and residential development purposes petitioner purchased calvine for income purposes in the county condemned the dairy farm because cow urine caused problems with a nearby stream so petitioner used calvine as a cow pasture the county did not fix the drainage on calvine therefore petitioner could not develop these properties in the county changed the zoning for calvine to light industrial in the county again changed the zoning to special planned development spa the spa zoning allowed only certain areas of calvine to be zoned as commercial residential and recreational petitioner did not advocate the zoning changes in however petitioner attempted to change the zoning from spa to residential because calvine consisted of approximately acres at calvine road and calvine consisted of approximately acres at calvine road - the zoning restrictions were depressing the value of calvine petitioner filed a letter with the county outlining his plans to subdivide calvine into single-family lots and other sites on his tax_return petitioner deducted real_estate property taxes of dollar_figure for calvine and dollar_figure for calvine respondent disallowed the deduction and determined that the amounts were capital expenditures payment to consolidated electrical distributors on date petitioner paid consolidated electrical distributors dollar_figure from his greenhaven plaza bank account on his tax_return petitioner deducted this amount as a repairs expense with respect to his greenhaven property respondent disallowed this amount because petitioner did not establish the amount as an ordinary and necessary business_expense opinion i evidentiary issue as a preliminary matter petitioner objects to the admission of the preliminary change_of_ownership report the report as hearsay at trial the court admitted the exhibit under advisement reserving ruling on the objection until parties briefed the issue respondent argues that the report is admissible under the following hearsay exceptions of the federal rules of evidence rule records of regularly conducted activity rule public records and reports and rule statements in documents affecting an interest in property petitioner argues that the report cannot be admitted under fed r evid because the report does not affect an interest in property under fed r evid there are three elements for its application the document must purport to establish or affect an interest in property the statement must be relevant to the purpose of the document and subsequent dealings with the property cannot be inconsistent with the truth of the statement or the purport of the document ’ the document affects an interest in property the court has held that statements imprints and notations of transfer_tax ’ fed r evid provides the following are not excluded by the hearsay rule even though the declarant is available as a witness statements in documents affecting an interest in property --a statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document authorities on documents are admissible under fed r evid as statements in documents affecting an interest in property derochemont v commissioner tcmemo_1991_600 similarly the report involves the assessment of taxes on the property further the report is required to be filed in order for the state authorities to assess tax on the property concerned cal rev tax code sec west the statements within the report are relevant to the purpose of the document--to assess the correct_tax in addition subseguent dealings with the property are not inconsistent with the truth of the statement or purport of the document because angelo owns the entire property accordingly we admit this document into evidence under rule of the federal rules of evidence ii stockton elsie property a abandonment_loss respondent argues that petitioner is not entitled to the deduction for an abandonment_loss because petitioner exchanged the property for angelo’s guaranty that he would not be responsible for any expenses that angelo had already paid on the property and future liabilities petitioner held the property for the benefit of angelo and the property was therefore not transferred to angelo because angelo already owned it or petitioner did not abandon the property but transferred it to his - - brother petitioner argues that he is entitled to an abandonment_loss deduction for his interest in stockton elsie property for in the amount of dollar_figure sec_165 allows a deduction for any uncompensated loss sustained during the taxable_year this loss must be incurred_in_a_trade_or_business in any transaction entered into for profit or in a casualty or theft sec_165 the amount of the loss is the adjusted_basis of the property sec_165 to be entitled to an abandonment_loss under sec_165 a taxpayer must show an intention on the part of the owner to abandon the asset and an affirmative act of abandonment 97_tc_200 an affirmative act of abandonment must be ascertained from all the facts and circumstances 41_tc_437 affd per curiam 340_f2d_320 9th cir and the tax_court is entitled to look beyond the taxpayer's formal characterization 671_f2d_1028 7th cir affg tcmemo_1980_355 the loss is allowed for the year in which the act of abandonment takes place see buda v commissioner tcmemo_1999_132 sec_1_165-1 income_tax regs petitioner transferred the property to angelo by deed under california law a deed need not be recorded when delivered to be effective douglas v commissioner tcmemo_1989_592 we have held that abandonment cannot occur if the transferor intends for a particular person to be the transferee strandgquist v commissioner tcmemo_1970_84 we stated abandonment must be made by the owner without being pressed by any duty necessity or utility to himself but simply because he no longer desires to possess the thing and further it must be made without any desire that any other person shall acquire the same for if it were made for a consideration it would be a sale or barter and if without consideration but with intention that some other person should become possessor it would be a gift emphasis added id similarly the california supreme court has stated that abandonment does not result when the property is delivered and accepted by a donee richardson v mcnulty cal see also 387_us_456 the decisions of the state’s highest court are conclusive as to that state’s law that court stated that if the gift be complete--that is to say if the thing given be delivered and accepted by the donee a transfer is the result which transfer as much precludes the idea of abandonment as a transfer resulting from a sale richardson v mcnulty supra in addition the court characterized abandonment as leaving the property free to the occupation of the next comer whoever he may be without any intention to repossess or reclaim it for himself in any event and regardless and indifferent as to what may become of it in the future id pincite -- - petitioner signed a deed conveying his interest in the property to his brother with the intent of his brother possessing the property on the basis of the record before us we find that petitioner did not abandon the property accordingly we hold that petitioner is not entitled to a deduction for an abandonment_loss with regard to the stockton elsie property in b cancellation of indebtedness cod income respondent argues that petitioner must recognize income in of dollar_figure this amount is the total amount angelo paid in and on behalf of petitioner with regard to cleanup expenses related to the stockton elsie property respondent contends that because petitioner has not repaid the amount and angelo has not attempted to collect it petitioner should recognize the amount as cod income in when the property was transferred to angelo petitioner argues that the debt owed to angelo was outstanding in and petitioner had a good_faith intent to repay these advances income_from_discharge_of_indebtedness is included in gross_income sec_61 petitioner and angelo testified at trial regarding these advances having observed petitioner’s and angelo’s appearances and demeanors at trial we find their testimonies on this issue to be honest forthright and credible -- - angelo testified that it was common for him to advance to the other owners the funds to pay the expenses on a property he further testified that he treated the advances as loans and interest accrued on the advances angelo also stated that he does not pursue collection on these loans actively for example angelo testified i got a call a few days ago from a fellow by the name of sammy c actually not him got a call from an agent that says hey sammy has on his financial statement that he owes you money from he says what’s the deal said gee whiz he does owe it to but sammy was--couldn’t pay for a long time well is he going to pay you yeah he’1ll pay me when well when he can he’s not a relation or anything i’ve never filed a lawsuit against him he has sufficient money for me to go after him but i’m not going to break the guy to collection a few hundred thousand dollars in addition petitioner testified that he considered the advances to be loans that he still owed and intended to pay back upon the basis of the record we find the amounts advanced to petitioner by angelo still owing therefore we hold that angelo’s accountant mark enes further testified that angelo did not favor petitioner on the interest rate charged to petitioner petitioner does not have cod income in the amount of dollar_figure for til shopping center roofs a cirby sunrise shopping center roof respondent argues that the cost of replacing the roof on the cirby sunrise shopping center must be capitalized respondent contends that an entire component of the building---the roof--was removed and replaced respondent further argues that the new roof prolonged the life of the property petitioner argues that the work on the roof was of the nature of a repair for the purpose of keeping the roof in ordinary operating condition petitioner argues that because the work on the roof was repairs the cost could be deducted in the year paid sec_162 allows the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-4 income_tax regs further provides the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall be capitalized sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent - - improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_263 and 72_tc_1 within the scope of sec_263 are those amounts paid_or_incurred to add to the value or substantially prolong the useful_life of property owned by the taxpayer or to adapt property to a new or different use sec_1_263_a_-1 income_tax regs an important factor in determining whether the appropriate tax treatment is immediate deduction or capitalization is the taxpayer's realization of benefits beyond the year in which the expenditure is incurred 503_us_79 400_f2d_686 10th cir this is not an absolute rule however as the benefits of expenditures considered to be currently deductible as repairs sometimes extend beyond the current_year as would be true for example of the cost of replacing a broken windowpane united_states v wehrli supra whether an expenditure may be deducted or must be capitalized is a question of fact indopco inc v commissioner supra pincite thus courts have adopted a practical case-by-case approach in applying the principles of capitalization and deductibility 108_tc_265 quoting wolfsen land cattle co v commissioner supra petitioner cited several cases to support his argument that the nature of the work on the roof was repairs including vanalco inc v commissioner tcmemo_1999_265 16_tc_1020 thurner v commissioner t c m cch pontel family estate v commissioner tcmemo_1981_303 and revrul_2001_4 in each of these cases and in the revenue_ruling the court held that certain work performed should be characterized as repairs and deducted rather than capitalized these situations are distinguishable from the instant case because they involved instances in which the repairs were of a recurring nature part of a regular maintenance program or necessary due to storm damage none of the situations in the cited cases or revenue_ruling is applicable in the instant case--petitioner did not offer evidence that he performed work on his roof on a recurring basis or that the work was to repair damage caused by a storm therefore we find the cases and revenue_ruling cited by petitioner distinguishable from the instant case petitioner presented an expert witness robert cox who testified that the entire roof was not replaced that many components were reused and that the work was of poor quality so that it did not prolong the life of the roof nor materially add - - to its value mr cox concluded that the work was merely incidental repairs respondent presented robert graham from gudgel yancey roofing inc the person who supervised the roof work on the cirby sunrise shopping center we found mr graham’s testimony to be honest forthright and credible mr graham testified that the work was a re-roofing project in which we go to a roofing system that’s old and needs to be replaced and we go there and we tear it off we remove the roofing from the existing plywood and then by the time everything is torn off we’ll be looking at old plywood we replace whatever needs to be replaced in the way of plywood and then we go--start installing our roofing systems mr graham stated that he replaced the entire builtup portion of the roof but that is the entire roof mr graham stated that he reviewed the work during its application and on completion with the representative of the roofing system manufacturer because the new roof is under warranty for years after considering the work completed and mr graham’s credible testimony we find that petitioner replaced the roof additionally the replacement roof is expected to last years prolonging the roof’s useful_life we believe that the replacement of the builtup portion of the roof was of a --- - substantial nature to render it a capital_expenditure see stark v commissioner tcmemo_1999_1 b carmichael village shopping center roof respondent argues that the cost of replacing the roof on the carmichael village shopping center suites must be capitalized petitioner argues that the work was in the nature of repairs for the purpose of keeping the roof in ordinary operating condition mr graham who also managed this roofing project testified as to the work completed mr graham testified that the contractor of the original roof had done a poor job and we had no choice but to tear it off and completely put a new roof on it mr graham further testified that an entire roof was replaced but only for percent of the entire shopping center mr graham stated that the new roof had a 10-year warranty petitioner contends that our holding in vanalco inc v commissioner supra applies to the case in issue pointing out that the taxpayer in vanalco replaced only percent of the roof we disagree the facts in vanalco are distinguishable from the instant case in vanalco there was no evidence that petitioner’s expert mr cox testified that the tile roof has a longer life expectancy than the builtup roof and should not need to be replaced as often the tile roof is a separate component from the builtup portion with a different useful_life - the work provided a functional improvement to the roof materially added to the value of the property or would appreciably prolong the life of the roof id in the instant case mr graham credibly testified that the new roof had a year warranty prolonging the life of the property additionally in vanalco the work on the roof was performed during ordinary maintenance which occurred almost every year in the instant case however no evidence was presented to indicate that the work performed on the roof was of a recurring nature although petitioner replaced the roof of percent of the entire shopping center we note that the entire builtup roof of that section was replaced this section encompassed the roof above separate suites after considering the evidence we hold that the cost of the work performed on the roof must be capitalized because of the substantial nature of the work performed and the work appreciably prolonged the life of the roof c payment to royal roofing inc respondent argues that petitioner’s dollar_figure payment to royal roofing inc should not be allowed as a deduction for because petitioner presented no evidence as to the business_purpose of the payment petitioner argues that he established the business nature of this payment and it is deductible - - deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to the deductions claimed rule a 292_us_435 the taxpayer bears the burden of substantiating the amount and purpose of the item for the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner testified that he could not obtain the invoices from royal roofing he did not testify as to the purpose of the payment mr cox petitioner’s expert testified that royal roofing performed the work because someone had told him that royal roofing had done the work mr cox did not talk to royal roofing or see any invoices or proposals from royal roofing accordingly we do not place any weight on mr cox’s testimony regarding royal roofing petitioner has not established that the payment to royal roofing was a business_expense accordingly we sustain respondent’s determination on this issue iv payment of real_estate_taxes on calvine respondent argues that petitioner must capitalize the real_estate_taxes paid in on the calvine property because at the time they were incurred it was reasonably likely that petitioner would subsequently develop this property petitioner counters that he is entitled to deduct the real_estate_taxes because sec_263a does not apply petitioner contends - that he acquired and held the property for investment purposes there has been no physical change to the property and it was not reasonably likely that he would subsequently develop the property once he acquired it sec_263a provides a nondeductibility of certain direct and indirect_costs --- in general --in the case of any property to which this section applies any costs described in paragraph -- a in the case of property which is inventory in the hands of the taxpayer shall be included in inventory costs and b in the case of any other_property shall be capitalized allocable_costs --the costs described in this paragraph with respect to any property are- a the direct costs of such property and b such property’s proper share of those indirect_costs including taxes part or all of which are allocable to such property real_estate_taxes qualify as an indirect_cost that must be capitalized under sec_263a if this section applies sec_1_263a-1 l income_tax regs sec_263a applies to property produced_by_the_taxpayer sec_263a sec_263a defines the term produce to include construct build install manufacture develop or improve congress intended the term produce to be broadly construed see reichel - - v commissioner t cc citing 104_tc_207 further the regulations provide if property is held for future production taxpayers must capitalize direct and indirect_costs allocable to such property eg purchasing storage handling and other costs even though production has not begun if property is not held for production indirect_costs incurred prior to the beginning of the production_period must be allocated to the property and capitalized if at the time the costs are incurred it is reasonably likely that production will occur at some future date thus for example a manufacturer must capitalize the costs of storing and handling raw materials before the raw materials are committed to production in addition a_ real_estate developer must capitalize property taxes incurred with respect to property if at the time the taxes are incurred it is reasonably likely that the property will be subsequently developed emphasis added sec_1_263a-2 a income_tax regs in the year in which the real_estate_taxes were paid petitioner filed a document with the county outlining plans to subdivide the property petitioner testified that he filed the application to change the zoning of the property from spa to residential zoning because the spa zoning was depressing the value of his property petitioner also testified i filed this application to give attention to county of sacramento my properties are ready to be developed we have rejected arguments that a physical change to the property is required for the capitalization of costs see von- lusk v commissioner supra pincite in addition we have held that our determination as to whether development will occur is unaffected by local regulations that may delay or eventually - - preclude the development from going forward id pincite we also note that we make this determination at the time the taxes are paid_or_incurred not at the time the taxpayer acquired the property sec_1_263a-2 income_tax regs therefore it is not dispositive to our determination whether calvine had undergone physical changes as of the time those taxes were paid that the zoning restrictions may hinder or ultimately prohibit development or that petitioner initially acquired the property for investment purposes on the basis of the evidence we conclude that it was petitioner’s intention and reasonably likely that calvine would be subsequently developed when the taxes were paid in therefore we hold that the amounts paid for real_estate_taxes for the property must be capitalized during the taxable_year v payment to consolidated electrical distributors respondent argues that petitioner may not deduct a dollar_figure payment to consolidated electrical distributors in because petitioner did not present any evidence as to the business_purpose of the payment although the payment was made from a business account of petitioner’s respondent points to instances in which petitioner paid personal expenses from this bank account petitioner counters that there could have been no other purpose for the payment but for a business_purpose we agree with respondent -- p7 - deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to the deductions claimed rule a new colonial ice co v helvering u s pincite ordinarily a taxpayer is permitted to deduct the ordinary and necessary expenses that he pays or incurs during the taxable_year in carrying_on_a_trade_or_business sec_162 a taxpayer however is required to maintain records sufficient to establish the amounts of his deductions sec_6001 sec_1 l a income_tax regs petitioner conceded that some expenses paid from his business bank account were not for business purposes petitioner presented no evidence to establish the business_purpose of this payment accordingly we hold that petitioner is not allowed to deduct the payment to consolidated electrical distributors in in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not herein discussed we find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule
